In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00135-CR



        ROBERT MICHAEL AUSTIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the County Criminal Court No. 9
                 Tarrant County, Texas
                Trial Court No. 1438107




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER
        Robert Michael Austin was convicted by a Tarrant County1 jury of fleeing a police officer.

On June 14, 2016, the trial court sentenced Austin to ninety days in jail, suspended that sentence,

placed Austin on twelve months’ community supervision, and fined him $1,260.00. Attorney

George R. Trimber was retained by Austin to represent him during the trial court proceedings in

this matter. Notwithstanding the limited scope of Trimber’s representation of Austin, Trimber

prepared and filed a notice of appeal on Austin’s behalf to protect Austin’s appellate rights.

Trimber recently filed a motion to withdraw as attorney of record contending that he does not

perform appellate work and informing the Court of the limited nature of his retention. We granted

Trimber’s motion to withdraw. Austin also recently filed a motion with this Court claiming to be

indigent and requesting the appointment of counsel to represent him on appeal.

        In light of the declarations contained in Austin’s motion, we abate this matter to the trial

court so that it may conduct whatever hearing(s) are necessary to make the following

determinations: (1) whether Austin still desires to prosecute his appeal, (2) whether Austin is

indigent, (3) if indigent, whether Austin still wishes to have an attorney represent him on appeal,

and (4) if not indigent, whether Austin wishes to retain new counsel to represent him on appeal.

        If Austin is determined to be indigent and still wishes to be represented by appointed

appellate counsel, then the trial court shall appoint an attorney to represent him. If Austin is found



1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).
We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any
relevant issue. See TEX. R. APP. P. 41.3.


                                                       2
not to be indigent and wishes to retain counsel to assist him in prosecuting the appeal, then he has

thirty days to retain counsel and inform this Court, immediately on hiring counsel, of counsel’s

name and address.

       The trial court may enter any orders necessary to implement these directives. Any

hearing(s) should be conducted by the trial court within fifteen days of the date of this order.

Appropriate orders and findings should be sent to this Court in the form of a supplemental clerk’s

record within ten days of the date of the hearing(s) contemplated by this order. The reporter’s

record of any hearing(s) should be filed with this Court in the form of a supplemental reporter’s

record within fifteen days of the date of the hearing(s) contemplated by this order.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

appellate record.

       IT IS SO ORDERED.


                                              BY THE COURT

Date: October 12, 2016




                                                 3